UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                           X
THOMAS M . MOROUGHAN,                                              Docket # 12 CV 512
                                                                   (JFB) (AKT)

                                 Plaintiff,

       -against-

THE COUNTY OF SUFFOLK, SUFFOLK COUNTY                              N O T I C E O F MOTION
POLICE DEPARTMENT, SUFFOLK DETECTIVES
RONALD TAVARES, CHARLES LESER, EUGENE
GEISSINGER, NICHOLAS FAVATTA, and ALFRED
CICCOTTO, DETECTIVE/SGT. W I L L I A M J. LAMB,
SGT. JACK SMITHERS, SUFFOLK POLICE
OFFICERS WILLIAM MEANEY, and JESUS FAYA and
SUFFOLK JOHN DOES 1-10, THE COUNTY OF
NASSAU, NASSAU COUNTY POLICE
DEPARTMENT, SGT. TIMOTHY MARINACI,
DEPUTY CHIEF OF PATROL JOHN HUNTER,
INSPECTOR EDMUND HORACE, COMMANDING
OFFICER DANIEL FLANAGAN, DETECTIVE/SGT.
JOHN DeMARTINIS, NASSAU POLICE OFFICERS
ANTHONY D. DILEONARDO, POLICE OFFICER
EDWARD BIENZ and JOHN DOES 11 -20,

                                 Defendants.
                                                           X


       PLEASE TAKE NOTICE, that upon the pleadings served in this action, the Declaration

of Christopher Delamere Clarke, and all the exhibits annexed thereto; the Declaration of

Defendants Sgt. Timothy Marinaci, Inspector Edmund Horace, Commanding Officer Daniel

Flanagan, Detective/Sgt. John DeMartinis, and Police Officer Edward Beinz, the Memorandum

of Law, the Reply Affirmation; and the Statement of Material Facts pursuant to Local Civil Rule

56.1; Defendants the County of Nassau, the Nassau County Police Department, Sgt. Timothy

Marinaci, Inspector Edmund Horace, Commanding Officer Daniel Flanagan, Detective/Sgt. John

DeMartinis, and Police Officer Edward Bienz ("the Nassau Defendants") will move this Court at

the United States Courthouse for the Eastern District of New York, located at 100 Federal Plaza,
Central Islip, New York 11722 as soon as counsel may be heard, for an Order, pursuant to

Federal Rule of Civil Procedure 56, granting summary judgment in favor of the Nassau

Defendants, on the grounds that there are no genuine issues of material fact to be tried, and

dismissing the Plaintiffs Second Amended Complaint against the Nassau Defendants in its

entirety, dismissing the co-defendant Anthony DiLeonardo's Cross-Claims against the Nassau

Defendants in their entirety, and dismissing the co-defendants the County of Suffolk, the Suffolk

County Police Department, Detective Ronald Tavares, Detective Charles Leser, Detective

Eugene Geissinger, Detective Nicholas Favatta, Detetctive Alfred Ciccotto, Detective/Sgt.

William J. Lamb, Sgt. Jack Smithers, Police Officer William Meaney, and Police Officer Jesus

Faya's Cross-Claim in its entirety, with prejudice, and for such other relief as the Court deems

just and proper.




Dated: New York, New York
       July 11, 2019




                                              Yours, etc.,
                                              LEAHEY & JOHNSON, P.C.
                                              Attorneys for Defendants
                                              THE COUNTY OF NASSAU, NASSAU
                                              COUNTY POLICE DEPARTMENT, SGT.
                                              TIMOTHY MARINACI, INSPECTOR EDMUND
                                              HORACE, COMMANDING OFFICER DANIEL
                                              FLANAGAN, DETECTIVE SGT. JOHN
                                              DEMARTINIS AND POLICE OFFICER
                                              EDWARD BIENZ
                                              120 Wall Street, Suite 2220
                                              New York, New York 10005
                                              (212) 269-7308

                                          BY: C^^lUo•\>Wtr DtUu/v\^v CiarlOy
                                               CHRISTOPHER DELAMERE CLARKE
To all parties and the Court via ECF
